Citation Nr: 0414983	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  00-15 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, the veteran's mother and the veteran's sister


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1989 to January 
1992.  He served in the Southwest Asia Theatre of Operations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for PTSD.  A February 2001 hearing 
officer decision continued to deny service connection for 
PTSD.  However, service connection for a major depressive 
disorder was granted, and an initial rating of 50 percent was 
subsequently assigned.  In a June 2003 decision, the 
veteran's disability rating for his service connected major 
depressive disorder was increased to 70 percent.  Entitlement 
to individual unemployability was granted in a September 2003 
decision.  The Board notes that the veteran has indicated 
that he wanted to continue his appeal of entitlement to 
service connection for PTSD.  Accordingly, this issue is 
still before the Board.

The claim has since come under the jurisdiction of the 
Oakland, California RO.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence is in equipoise on the question of whether 
there is a valid diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

The final rule implementing the VCAA was codified as amended 
at 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2003).  These 
regulations, likewise, apply to any claim for benefits 
received by the VA on or after November 9, 2000, as well as 
to any claim filed before that date but not decided by the VA 
as of that date, with the exception of the amendment to 
38 C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 3.159(c) 
and § 3.159(c)(4)(iii) (pertaining to VA assistance in the 
case of claims to reopen previously denied final claims), 
which apply to any application to reopen a finally decided 
claim received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to this claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran and has afforded him a VA examination to 
assess nature of his disability.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date with regard to this claim.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a June 2003 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error as this decision grants the 
benefit sought on appeal.


II.  Factual Background

Service medical records indicate that, when asked to comment 
on his health on the report of medical history form, 
completed in conjunction with the veteran's January 1992 
separation examination, the veteran stated he had "cabin 
fever."  He also noted it was "getting worse," and his 
"mental stability [was] on the decline."  No psychiatric 
complaints were noted on his January 1992 separation 
examination report.  Service medical records are otherwise 
silent for complaints, findings or treatment related to a 
psychiatric disorder.

Service personnel records indicate that the veteran served in 
the Persian Gulf during Operation Desert Storm.  His military 
occupational specialty was listed as task force operations 
specialist.  Unit records confirm that his unit did undergo a 
SCUD alert, and that a sergeant with the veteran's unit was 
killed when he was run over by a truck.

A March 1995 VA treatment note reported a diagnosis of 
questionable PTSD.

A March 1995 VA examination report noted that the veteran 
reported he was under a great deal of pressure to perform in 
the military and was uncomfortable much of the time.  The 
diagnoses were PTSD and history of adjustment disorder of 
adult life with anxiety disorder and depression.  The 
examiner stated that the veteran's PTSD was of a delayed 
type.  He indicated that the veteran had difficulty secondary 
to experiences with the military situation.  He went on to 
note that the veteran had distressing dreams about the 
military and the boss he had there.

A May 1995 VA treatment note indicated that the veteran had 
been told by a psychiatrist that he had PTSD.  The diagnoses 
were anxiety disorder, not otherwise specified, and rule out 
partial PTSD.  A separate May 1995 VA treatment note reported 
diagnoses of anxiety disorder, not otherwise specified, and 
rule out major depression.

A June 1996 VA treatment note reported a diagnosis of major 
depressive disorder.

A 1996 VA hospitalization report stated that the veteran was 
hospitalized from August to December of that year.  The 
report noted that the veteran's primary problem appeared to 
be PTSD.  The veteran report that he served in Operation 
Desert Storm as a field artillery operations specialty.  He 
stated that he was two miles behind the tanks.  He also 
indicated that there was no active engagement with the enemy, 
but a SCUD missile flew over their heads.

A May 1997 VA treatment note indicated that the veteran 
reported to establish treatment.  He stated that he served in 
Southwest Asia as an artillery person in support of the 2nd 
Brigade against the Republican Guard.  The diagnoses were 
possible PTSD, and possible personality disorder.

A June 1997 private treatment note reflected a history of 
depression, PTSD, and obsessive-compulsive disorder.

An August 1997 private treatment note reported a history of 
depression since childhood, which was made worse by the 
military.  The diagnoses were likely dysthymic disorder, 
obsessive-compulsive disorder, likely, and possibly PTSD, 
though his history was not classic.

The August 1997 decision denied service connection stating 
that there was no verifiable stressor of record.  The Board 
notes that the service personnel records were associated with 
the file after this decision was issued.

A November 1997 private treatment note indicated that the 
veteran continued to report feeling depressed.  The diagnoses 
were depressive disorder with psychotic features and 
obsessive-compulsive disorder.  The psychiatric nurse 
practitioner stated that she doubted PTSD as originally 
thought.  However, in a December 1997 private treatment note, 
the psychiatric nurse practitioner noted diagnoses of chronic 
anxiety with insomnia, obsessive-compulsive disorder and 
PTSD.

A December 1997 private psychiatric examination was conducted 
in conjunction with the veteran's claim for Social Security 
disability benefits.  The psychiatrist noted that materials 
reviewed prior to the examination referred to an anxiety 
disorder and possible PTSD.  The psychiatrist stated that 
there was no Axis I condition noted at that time.  He also 
noted a probable personality disorder, not otherwise 
specified.

A February 1998 letter from the veteran's social worker 
indicated that he had met with the veteran six times since 
May 1997.  He stated that the veteran exhibited pent up anger 
over his various medical and mental conditions, which 
included PTSD.

A March 1998 VA treatment note indicated that the veteran 
reported with complaints regarding a recently prescribed 
medication.  The diagnoses were rule out PTSD and rule out 
major depressive disorder.

An April 1998 private consultation request noted complaints 
of PTSD, depression, obsessive-compulsive disorder, paranoia 
and schizophrenia.  The diagnoses were obsessive-compulsive 
disorder, dysthymia and probably paranoid personality 
disorder.

A June 1998 letter from the veteran's private counselor 
stated that the veteran described experiencing the full range 
of PTSD symptoms subsequent to his having been in combat.  
She stated that due to minimal contact a full assessment was 
not completed.

An August 1998 letter from an officer in the veteran's 
battalion stated that the veteran was with him in combat 
during the Persian Gulf War.  He reported that their unit 
engaged the enemy throughout the first day and night of an 
advance against the Iraqi Republican Guard.  The veteran was 
noted to have been subjected to incoming fire from the enemy.

A January 1999 letter from the veteran's caseworker stated 
that she was asked to see the veteran by his mental health 
worker.  She stated that he was delusional and paranoid at 
all times.  She also reported that the veteran had PTSD and 
depression.  There are no indications in the letter as to 
what factors, beyond the veteran's reported history of 
nightmares and panic attacks since Desert Storm, the 
diagnoses of PTSD and depression were based on.

An April 1999 letter from the veteran's private psychiatric 
nurse practitioner started that the veteran had been seeing 
her for counseling since August 1997.  She noted diagnoses of 
PTSD and obsessive-compulsive disorder.  She stated that the 
veteran's obsessive-compulsive tendencies probably pre-
existed service.  However, his PTSD symptoms were service 
related.

An April 1999 Social Security Administration decision granted 
disability benefits to the veteran based on diagnoses of 
PTSD, obsessive-compulsive disorder, and a personality 
disorder, not otherwise specified.

An August 1999 VA examination report noted that the veteran 
was referred for an examination related to PTSD.  The 
examiner stated that he reviewed the veteran's claims file 
prior to the examination.  The diagnoses were major 
depressive disorder, in remission, and paranoid personality 
disorder.  The examiner stated that the claim of PTSD was not 
supported "with respect to a stressor beyond the range of 
normal human experience."  The examiner noted that the 
veteran's accounts of his stressors had varied sufficiently 
to different examiners that there was "substantial doubt as 
to whether these events actually occurred."  He also went on 
to indicate that the veteran had consistently reported PTSD-
like symptoms.  He concluded by stating that the paranoid 
personality disorder and major depressive disorder 
"encompass the symptoms and diagnoses that have been noted 
over the years."

A June 2000 private treatment note indicated that the veteran 
reported feeling out of control.  He was admitted for one 
night.  The diagnoses were major depressive disorder and 
PTSD.

The veteran, his mother, and his sister testified before a 
hearing officer at a hearing held at the RO in July 2000.  
The veteran stated that, when his battalion was informed they 
were being deployed to the Persian Gulf, one sergeant was 
transferred to another command and another sergeant was 
unable to deploy with them due to stress.  This led to the 
veteran's being solely responsible for the deployment of his 
section's tactical equipment.  He testified that he was also 
assisting the three companies that needed to deploy as well.  
The veteran stated that he did experience combat while in the 
Persian Gulf.  He stated that a sergeant in his unit was run 
over while he was sleeping in a foxhole.  He also stated that 
one of the troops in his unit was killed when a bomb struck 
his vehicle.  He stated that he watched approximately 250 
vehicles get blown up in one battle.  The veteran's wife and 
sister both testified that the veteran did not have any 
problems prior to serving in the military, and that his 
psychiatric problems became evident after he returned from 
the Persian Gulf.

A January 2001 VA medical opinion, offered by the August 1999 
VA examiner, noted that the claims folder was reviewed.  The 
examiner stated that the veteran's diagnoses continued to be 
major depressive disorder and paranoid personality disorder.  
The examiner stated that there was substantial indication of 
features of a paranoid personality disorder preceding 
military service, and it appeared the veteran's over 
sensitivity to events in military life resulted from his 
previously existing personality disorder.  After reviewing 
the materials, the examiner stated that it was more likely 
than not that the veteran's previously existing mental 
problems created a situation in which he was more vulnerable 
than the average person would be to the demands of military 
life.

A June 2001 hearing officer decision granted service 
connection for a major depressive disorder.  Service 
connection for PTSD remained denied.  The basis for the 
denial was that the veteran did not have a confirmed 
diagnosis of PTSD.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

In addition to the criteria set forth above, service 
connection for PTSD requires (1) a current medical diagnosis 
of PTSD in accordance with applicable criteria; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125 (2001); 
Anglin v. West, 11 Vet. App. 361 (1998); Gaines v. West, 11 
Vet. App. 353 (1998), Cohen v. Brown, 10 Vet. App. 128 
(1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Board is aware that the veteran's claim for PTSD has 
alternately been denied due to the lack of a verifiable 
stressor and later due to the lack of a confirmed diagnosis 
of PTSD.  With regard to the veteran's stressors, the Board 
notes that the veteran has been noted to be a poor historian.  
However, records have adequately substantiated some of the 
stressors reported by the veteran.  In addition, the 
statement from the officer in the veteran's brigade confirms 
that the veteran's unit, and the veteran specifically, was 
subjected to incoming fire while serving in the Persian Gulf.  
Accordingly, the Board finds that there is credible 
supporting evidence that reported inservice stressors 
occurred.

With regard to the veteran's diagnosis, there are multiple 
diagnoses of record since 1995.  The RO granted service 
connection for major depressive disorder noting that this was 
the overriding diagnosis in the treatment notes that were of 
record.  The Board notes that the August 1999 VA examiner in 
the August 1999 VA examination report and a January 2001 VA 
medical opinion states that the veteran had primary 
diagnostic nomenclature other than PTSD.  It was stated that 
the veteran did exhibit PTSD-like symptoms.  The August 1999 
VA examination report indicated that the examiner doubted the 
veracity of the veteran's stressors, as they had not been 
confirmed.  However, as the Board noted above, records 
currently associated with the file do verify some of the 
veteran's claimed stressors, including involvement in combat.  
In addition, there are multiple treatment records that note a 
diagnosis of PTSD, although it is noted that such treatment 
records are not as comprehensive as the aforementioned 
examination reports.  In addition, an August 1997 private 
treatment note specifically noted that the veteran's history, 
with regard to PTSD, was not classic.  After carefully 
reviewing all the clinical evidence of record, the Board 
finds that the evidence is in equipoise as to whether there 
is a current diagnosis of PTSD.  Accordingly, and resolving 
all doubt in favor of the veteran, service connection for 
PTSD is granted.


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



